Exhibit 10.6

AMENDMENT 2011-1 TO

CONTRACT STOCK / RESTRICTED UNITS AGREEMENT

THIS AMENDMENT 2011-1 TO CONTRACT STOCK / RESTRICTED UNITS AGREEMENT (this
“Amendment 2011-1”), is made as of May 17, 2011, by and between Integra
LifeSciences Holdings Corporation, a Delaware corporation (the “Company”), and
Stuart M. Essig (“Executive”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Restricted Units
Agreement (as defined below).

WHEREAS, pursuant to that certain Contract Stock / Restricted Units Agreement,
dated as of July 27, 2004, between the Company and Executive (the “Restricted
Units Agreement”), the Company granted the Executive 750,000 shares of contract
stock in the form of restricted units (the “Units”) representing the right to
receive an equal number of shares of common stock of the Company, par value $.01
per share (“Common Stock”), on the terms and conditions set forth in the Integra
LifeSciences Holdings Corporation Second Amended and Restated 2003 Equity
Incentive Plan and the Restricted Units Agreement;

WHEREAS, on October 30, 2006, the Company and Executive entered into Amendment
2006-1 to the Restricted Units Agreement, and on March 6, 2008, the Company and
Executive entered into Amendment 2008-1 to the Restricted Units Agreement;

WHEREAS, Section 11 of the Restricted Units Agreement provides that the
Restricted Units Agreement may be amended pursuant to a written agreement signed
by the Company and the Executive; and

WHEREAS, the Company and the Executive desire to amend the Restricted Units
Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby amend the Restricted
Units Agreement, as follows:

1. Section 4(a) of the Restricted Units Agreement is hereby amended to delete
and replace the phrase “within thirty (30) days following” in its entirety with
the phrase “within three (3) business days following.”

2. This Amendment 2011-1 shall be and is hereby incorporated in and forms a part
of the Restricted Units Agreement.

3. All other terms and provisions of the Restricted Units Agreement shall remain
unchanged except as specifically modified herein.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment 2011-1 as of
the day and year first above written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:  

 

Name:   Richard E. Caruso Title:   Chairman of the Board EXECUTIVE

 

Stuart M. Essig

 

2